DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2014/0200621 to Malackowski et al.; U. S. Publication No. 2016/0360997 to Yadav et al.; and U. S. Publication No. 2013/0172907 to Harris; none of the prior art alone or in combination teaches the limitations of the independent claim specifically “a platform; a first medical object fixation element extending from and perpendicular to the platform; a second medical objection fixation element being disposed at an oblique angle to the platform; a dome, the dome including an antenna disposed within; an accelerometer disposed within the dome; processing circuitry disposed between the dome at the platform, the accelerometer and the antenna being affixed to the processing circuitry; and the processing circuitry being configured to modify the radio frequency signal from the respective first frequency to the second respective frequency different than the first respective frequency”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793